DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This office action is responsive to the PTAB Board Decision dated 12/28/2020.  
Claim(s) 1-20 is/are pending in the application.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the PTAB Board Decision, dated 12/28/2020, the Patent Trial and Appeal Board REVERSED the Examiner’s anticipation and obviousness rejection(s) of claim(s) 1-20.

As such, claim(s) 1-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 11 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-20 and specifically independent claim(s) 1, 11, the prior art search was found to neither anticipate nor suggest a method/system for generating a three-dimensional (3D) virtual scene, comprising: identifying a two-dimensional (2D) object in a 2D picture of any of a plurality of and a position of the 2D object in the 2D picture, the plurality of picture types including every type of picture with individually recognizable 2D objects; obtaining a three-dimensional model of a 3D object corresponding to the 2D object based on a mapping relationship between positions and colors of color blocks in the 2D object and the 3D object, the colors being any of a plurality of colors in the visible spectrum; calculating a corresponding position of the 3D object corresponding to the 2D object in a horizontal plane of the 3D scene according to the position of the 2D object in the 2D picture based on a mapping relationship determined between the 2D picture and an area of the horizontal plane of the 3D scene; and simulating a falling of the model of the 3D object onto the 3D scene from a predetermined height above the 3D scene, wherein the position of the landing point of the model of the 3D object in the horizontal plane is the corresponding position of the 3D object in the horizontal plane of the 3D scene (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612